Case 3:17-cr-00119-RGJ-HBB Document 110 Filed 03/04/21 Page 1 of 2 PageID #: 703




              RE: LMPD ORR# 17-3596

                         King, Pamela A
                         .To Nashayla Jones
                          Nov 27, 2017 at 12:59 PM
                         · ~ 1 attachment


               Ms. Jones - I searched 6725 Strawberry Lane
               and was not able to locate any incident
               reports responsive to your request Please
               note 17-F-5067 is not a number for any form
               utilized by LMPD. Please contact the Clerk's
              .office to obtain a copy of the search warrant
               in the District Court file.




                -·
                m             h         +                         •••
              · Delete       Move to   Forward       Reply        More



                                                                      FILED
                                                                    JAMES J. VILT JR.,
                                                                         CLERK
                                                                         3/4/21
                                                                U.S. DISTRICT COURT
                                                             WESTERN DISTRICT OF KENTUCKY
        Case 3:17-cr-00119-RGJ-HBB Document 110 Filed 03/04/21 Page 2 of 2 PageID #: 704




The UPS Store #5369

From:                              Nashayla Jones <adiamondlegacy@yahoo.com>
Sent:                              Monday, January 15, 2018 2:47 PM
To:                                The UPS Store #5369
Subject:                           Fw: LMPD ORR# 17-3596.




On Tuesday, November 21, 20171:08 PM, "King, Pamela A" <Pamela.King@louisvilleky.gov> wrote:




Ms. Jones - This comes in response to your request regarding a search at 3725 Strawberry Lane
Louisville, Kentucky 40214 in.valving Wilbert BetheL Please be advised based on the information
provided LMPD conducted a search and was unable to locate any records responsive to your
request. If you have any questions, please advise.

Thank you,


                                                             1




Pamela A. King, Paralegal
LMPD Open Records Division
633 W. Jefferson Street
Louisville, KY 40202
0 (502) 574-8805
F (502) 574-7071
Pamela.king@louisvilleky.gov




The information contained in this communication from the sender is confidential. It is intended so-lely for use by the·
recipient and others authorized to receive it. If you are not the recipient, you-are hereby notified that any disclosure,
copying, distribution or taking action in relation of the contents of this information is strictly prohibited and may be
unlawful.




                                                            2
